

116 HR 8391 IH: Strengthening Apprenticeships for Justice-Impacted Communities Act
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8391IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Mr. Trone introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo support pre-apprenticeships and apprenticeships within the National Apprenticeship Act, specifically with regard to the justice-impacted population.1.Short titleThis Act may be cited as the Strengthening Apprenticeships for Justice-Impacted Communities Act.2.PurposeThe purpose of this Act is to support pre-apprenticeships and apprenticeships within the National Apprenticeship Act, specifically with regard to the justice-impacted population.3.DefinitionsIn this Act:(1)ApprenticeThe term apprentice means a worker who—(A)is not younger than age 16, or (where a higher minimum age standard is specified by law) not younger than that age; and(B)is employed through an apprenticeship program that meets the required standards for an apprenticeship program.(2)Apprenticeable occupationThe term apprenticeable occupation means an occupation which is specified by industry and which—(A)involves skills that are customarily learned in a practical way through a structured, systematic program of on-the-job supervised learning;(B)is clearly identified and commonly recognized throughout an industry;(C)involves the progressive attainment of manual, mechanical, or technical skills and knowledge which, in accordance with the industry standard for the occupation, would require the completion of not less than 2,000 hours of on-the-job learning to attain, unless an alternative requirement is put forth by the employer and sponsor that reflects industry standards and is accepted by the Secretary; and(D)requires related instruction to supplement the on-the-job learning.(3)Apprenticeship programThe term apprenticeship program includes a program that— (A)is registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.); and(B)culminates in a certificate of completion from the registration agency and a recognized postsecondary credential.(4)Eligible applicantThe term eligible applicant means a consortium of entities that shall include 1 or more representatives from each of the following: (A)A local educational agency, area career and technical education school, educational service agency, or postsecondary educational institution.(B)In a State with a State registration agency, that registration agency.(C)An industry or business, consisting of an employer, a group of employers, a trade association, a professional association, or an entity that sponsors an apprenticeship program.(D)A State workforce development board or local workforce development board.(E)An Indian Tribe, Tribal organization, or Tribal educational agency.(F)Labor organization that has responsibility for the administration of an apprenticeship program associated with the industry or sector or occupation related to the covered apprenticeship, including those sponsored by a joint labor-management organization.(G)A qualified intermediary.(H)Community-based organizations with significant expertise in supporting such programs.(I)In-demand industry sector employers.(5)Justice-Impacted individualThe term justice-impacted individual means an individual who has been arrested or convicted of a crime, including an individual who is currently or formerly incarcerated in a Federal or State prison, jail, or juvenile facility.(6)New; existingThe term new or existing, used with respect to a program, means a program that was new or existing, respectively, as of the day the eligible applicant involved submitted the application for the grant involved.(7)Pre-apprenticeThe term pre-apprentice means a participant in a pre-apprenticeship program.(8)Pre-apprenticeship program(A)In generalThe term pre-apprenticeship program means a training model or program, or training according to a set of strategies, that—(i)is designed to assist individuals who do not meet the minimum qualifications for selection into an apprenticeship program, established in a sponsor’s apprenticeship standards, to meet the qualifications;(ii)is carried out by an entity that maintains a documented partnership with at least one sponsor of an apprenticeship program;(iii)is a form of structured workplace education and training in which at least 2 of the entities described in subparagraph (B) collaborate with an education provider to provide formal instruction that will introduce participants to the skills, competencies, and materials used in one or more apprenticeable occupations;(iv)is designed to prepare individuals to enter and succeed in an apprenticeship program;(v)is carried out in a manner that includes proper observation of supervision and safety protocols, including paid, on-the-job learning under the supervision of skilled employee mentors;(vi)is carried out in a manner that does not displace a paid employee; and(vii)includes—(I)training and a curriculum that—(aa)are based on and aligned with national, State, or local industry standards, with the quality of the training leading to such a standard reviewed by a recipient of Federal funds;(bb)are reviewed and approved annually by the sponsors of apprenticeships within the documented partnership;(cc)will prepare individuals, with the skills and competencies needed to enter one or more apprenticeship programs;(dd)are aligned with career pathways;(ee)include employability skills training, such as training through career and industry awareness workshops, training through job readiness courses, training for English Language Learners, adult basic education, or financial literacy, or math tutoring, as appropriate;(ff)culminate in a recognized postsecondary credential, with the quality of the training leading to that credential reviewed by a recipient of Federal funds; and(gg)accurately simulates the industry and occupational conditions of the apprenticeship program;(II)strong recruitment strategies focused on outreach to populations underrepresented at the State and local levels in apprenticeship programs, including individuals with barriers to employment such as justice-connected individuals;(III)exposure of participants in such underrepresented populations, including justice-connected individuals, to apprenticeship programs and provision of direct assistance to participants in such populations in applying to those programs;(IV)access to appropriate supportive services, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), financial planning, mentoring, and provision of first-day-of-work necessities;(V)efforts to collaboratively promote the use of apprenticeship programs as a preferred means for employers to develop a skilled workforce and to create career opportunities for individuals;(VI)facilitated entry or articulation agreements that enable individuals who successfully complete the program described in this paragraph—(aa)to enter directly into an apprenticeship program; or(bb)to earn advanced placement or credit at a postsecondary educational institution for skills and competencies acquired during the program described in this paragraph; and(VII)a formal agreement with a sponsor of the apprenticeship program that would enable participants who successfully complete the program described in this paragraph to enter directly into the apprenticeship program (if a place in the program is available and other necessary requirements for acceptance are satisfied), and an agreement enabling participants to earn advanced placement or credit at a postsecondary educational institution for skills and competencies acquired during the program described in this paragraph, including basic academic and technical skills and competencies aligned with the apprenticeable occupation.(B)EntitiesThe entities described in this subparagraph are:(i)An employer.(ii)An industry or sector partnership.(iii)An industry association.(iv)A labor organization.(v)A community-based organization.(9)Registration agencyThe term registration agency means the State Office of Apprenticeship or State apprenticeship agency in a State that is responsible for—(A)approving or denying applications from sponsors for registration of programs under the national apprenticeship system in the State or area covered by the registration agency; and(B)carrying out the responsibilities of supporting the youth apprenticeship, pre-apprenticeship, or apprenticeship programs registered by the registration agency.(10)SecretaryThe term Secretary means the Secretary of Labor, acting through the Administrator.(11)State apprenticeship agencyThe term State apprenticeship agency means the State apprenticeship agency, acting in coordination with the State agency with responsibility for workforce investment activities under chapters 2 and 3 of subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3121 et seq., 3131 et seq.).4.Grant program(a)In generalThe Secretary of Labor, in consultation with the Attorney General, the Secretary of Education, and the Secretary of Commerce may award grants to eligible applicants to—(1)implement novel methods to improve pre-apprenticeship programs or apprenticeship programs available to incarcerated individuals in prisons, jails, and juvenile facilities;(2)improve existing pre-apprenticeship programs and apprenticeship programs available to incarcerated individuals in prisons, jails, and juvenile facilities; (3)pilot novel approaches to provide apprenticeship training for justice-connected individuals that matches labor force needs;(4)encourage employer participation in programs under the national apprenticeship system that target individuals incarcerated or recently incarcerated, which may include—(A)providing financial assistance to employers to support costs related to the program, such as training incumbent workers as mentors or employees supervising the on-the-job learning; or(B)supporting the cost of related instruction or wages for program participants during related instruction;(5)provide technical assistance to pre-apprentices and apprentices to help navigate and obtain supportive services, including childcare, transportation, mental health and substance use disorder treatment, assistance in obtaining health insurance coverage, and assistance in accessing the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), and housing; and(6)build and strengthen partnerships among community-based organizations, public entities, and registered apprenticeships to smooth transition between pre-apprenticeship programs and registered apprenticeship programs, and to smooth transition during and post-release.(b)DurationA grant awarded under this section—(1)shall be for a period of not more than 3 years; and(2)may be extended for not more than 1 additional 2-year period, if the grant recipient demonstrates to the Secretary that the recipient—(A)has effectively implemented or improved apprenticeship programs; and(B)has improved outcomes for, as applicable, apprentices and pre-apprentices, as demonstrated through levels on indicators defined in performance indicators under section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)).(c)ApplicationsTo be eligible to receive a grant under this section for a project involving an apprenticeship program, an eligible applicant shall submit an application to the Secretary, containing such information as the Secretary may require, including, at a minimum—(1)a designation of the member of the eligible applicant that will be the lead applicant, and the member of such consortium that will be the fiscal agent, for the eligible applicant;(2)a description of each member of the eligible applicant and the role of each member in carrying out the project, which shall, at a minimum, describe the eligible applicant’s—(A)plan to assist the program participants in obtaining the documentation and work authorization necessary to participate in such program;(B)partnerships with organizations that will assist program participants in accessing activities to improve financial literacy and supportive services;(C)plan for how the assessments used to support the placement of potential program participants into a program accurately reflect the participants’ skills and competencies;(D)plan to provide information about resources to program participants to address mental health or substance abuse issues;(E)partnerships with organizations that support—(i)the transition from incarceration to re-entry, such as assistance with housing, transportation, and legal services; and(ii)successful completion of an apprenticeship or pre-apprenticeship program;(F)wages and benefits offered to program participants that are commensurate with wages for similar work in the State or local area, as allowable;(G)alignment and necessary supports to comply with and receive the benefits of the Federal Bonding Program and the Prison Industry Enhancement Certification Program for employers participating in apprenticeship programs; and(H)ability to support, including by providing technical assistance, small- and medium-sized businesses in the creation of and execution of covered apprenticeship programs;(3)a description of the budget for the project, the source, amount, and use of the matching funds required under subsection (d), and how the eligible applicant will continue the project after the grant period ends, if applicable;(4)a description of—(A)how the eligible applicant will use the grant funds, including a description of the activities that the eligible applicant will carry out;(B)how the project or the program involved in the project will be aligned with the labor market needs of in-demand industry sectors or occupations; and(C)how such funds will directly benefit apprentices or pre-apprentices, as applicable, served by the eligible applicant;(5)a description of how the project carried out under the grant will be coordinated with the activities carried out as required for the covered apprenticeship program involved;(6)a description of how the eligible applicant for the project will comply with requirements for an evaluation and report;(7)a description of how the activities assisted under the grant will be coordinated with activities carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), or the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), as applicable;(8)a description of how the eligible applicant will equitably recruit and retain participants from nontraditional apprenticeship populations, including populations that include individuals with barriers to employment such as justice-impacted communities for covered apprenticeship programs; and(9)an assurance that the eligible applicant will—(A)provide information to the Secretary, as requested, for such evaluations as the Secretary may carry out; and(B)make program performance outcome data available (in accordance with applicable data privacy laws, including section 444 of the General Education Provisions Act (20 U.S.C. 1232g)) to independent evaluators for validation and to enable the evaluators to prepare the evaluations and reports.(d)Matching requirementIn order to receive a grant from the Secretary under this section, each eligible entity shall provide a non-Federal contribution, including cash and in-kind donations, in an amount not less than 25 percent of the total funds awarded.(e)Limitation for eligible entitiesAn eligible entity may not use more than 10 percent of the funds received under a grant for administrative costs.(f)Administrative expensesThe Secretary may use not more than 10 percent of the amount appropriated for this section for each fiscal year for administrative expenses to carry out this Act, including the expenses of providing the technical assistance and oversight activities under subsection (g).(g)Technical assistanceThe Secretary shall provide technical assistance and oversight to assist the eligible entities in applying for and administering grants awarded under this Act.(h)Evaluation and reportEach recipient of a grant under this section shall—(1)annually provide for an independent evaluation of the project carried out under such grant;(2)provide for the independent evaluator to prepare an annual report, based on the evaluation, that includes—(A)a description of how the funds received through the grant were used and how the uses of funds aligned with the description in the application; and (B)information on—(i)for a project involving an existing covered apprenticeship program, the performance of the grant recipient with respect to, at a minimum, the indicators of performance under section 116(b)(2)(A)(i) under the Workforce Innovation and Opportunity Act, with the performance data disaggregated by—(I)the program type (apprenticeship or pre-apprenticeship program) assisted under the grant; and(II)race, ethnicity, sex, age, and membership in a population specified in section 3(24) of that Act (29 U.S.C. 3102(24)); and(ii)for a grant involving a new apprenticeship program, the performance of the grant recipient—(I)for reports submitted during the first 36 months after the project involved begins—(aa)that consists of a quantitative and qualitative analysis of program development, including participant engagement and recruitment of partners, employers, and potential covered apprentices; and(bb)on the indicators of performance described in subclause (I), as such performance information becomes available; and(II)for reports submitted later than that first 36 months, the performance of the grant recipient with respect to, at a minimum, the indicators described in subclause (I), with the performance data disaggregated as described in subclause (I); and(3)submit the report—(A)for a grant that relates to an apprenticeship program, to the registration agency through which the program is registered; and(B)for a grant that relates to a pre-apprenticeship program, to the State apprenticeship agency.5.Use of fundsAn eligible entity receiving a grant under this Act—(1)shall use at least 5 percent of the grant funds to provide direct financial assistance to apprentices, pre-apprentices, or youth apprentices through emergency grants to support their financial needs to enter, remain enrolled in, and complete such program, such as support for the related costs of supplies and equipment, courses, transportation, child care, and housing; and(2)may use funds for any of the following activities:(A)Any of the activities under section 4(a). (B)To carry out grant requirements, including program evaluation and reporting requirements.6.Research and information sharing(a)EstablishmentThere is established a task force, to be known as the Interagency Task Force on Strengthening Employment Opportunities and Outcomes for Justice-Impacted Communities that shall identify, evaluate, and make recommendations regarding—(1)best practices relating to apprenticeship training for incarcerated individuals in prisons, jails, and juvenile facilities; and(2)ways in which Federal agencies can better coordinate to support justice-impacted individuals with success and completion of pre-apprenticeships and apprenticeship programs.(b)MembershipThe Task Force shall be composed of the heads of the following Federal departments and agencies, or their designees:(1) Justice-impacted individuals. (2)The Department of Labor.(3)The Department of Justice.(4)The Department of Education.(5)The Department of Housing and Urban Development.(6)The Bureau of Prisons.(7)The Small Business Administration.(8)The Department of Education.(9)The Department of Health and Human Services.(10)The Department of Commerce.(11)The Department of Transportation.(12)The Department of Veterans Affairs.(13)The U.S. Equal Employment Opportunity Commission.(14)The White House Office of Faith-Based and Neighborhood Partnerships.(15)The Office of Personnel Management.(16)The Office of Management and Budget.(17)A Governor.(18)A representative of labor organizations who have responsibility for the administration of an apprenticeship program, including those sponsored by a joint labor-management organization and from nontraditional apprenticeship industries or occupations.(19)The U.S. Chamber of Commerce.(20)The Corporation for National and Community Services.(c)ReportNot later than 1 year after the date of enactment of this Act, the Task Force shall produce a report that identifies—(1)evidence-based research, policies, strategies, and programming that support successful completion of apprenticeships and pre-apprenticeships by justice impacted individuals; and(2)barriers to successful completion of apprenticeships and pre-apprenticeships by justice impacted individuals.7.Office of Correctional ApprenticeshipsNot later than 1 year after the date of enactment of this Act, the Secretary of Labor, in consultation with the Attorney General and Director of Bureau of Prisons, shall establish an Office of Correctional Apprenticeships to—(1)ensure that all Federal correctional institutions provide quality pre-apprenticeships and apprenticeship programs for incarcerated individuals that pay fair and graduated wages;(2)be a nationwide repository for research, policies, and best practices in correctional education and training; and(3)offer training and technical assistance for State prison systems and employers seeking to operate or improve—(A)corrections-based pre-apprenticeship or apprenticeship programs; or(B)pre-apprenticeship or apprenticeship programs that support justice-connected individuals.